Citation Nr: 0100101	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-15 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision of the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans Affairs (VA).  While the claim was pending this 
case was transferred to the St. Petersburg, Florida RO.


FINDING OF FACT

Medical evidence demonstrates the veteran's service- 
connected bipolar disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to disturbances of mood, with depression, concentration 
problems and sleep disturbances; with sporadic episodes of 
severe exacerbation's of symptoms every few years that 
require inpatient hospitalization.  These symptoms result in 
difficulty establishing and maintaining effective work and 
social relationships, but the overall disability results in 
less than severe or total social and industrial impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for bipolar disorder are not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service-connected bipolar disorder is inadequate to reflect 
its current level of severity.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file shows that the veteran has been 
provided with a recent and thorough VA examination and has 
not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  Accordingly, the Board concludes 
that the duty to assist was satisfied in the present case, 
under the new law.  Further, remanding the claim for 
additional development under the new statute is not 
necessary, and reviewing the claim as to this issue without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). In addition, the entire 
history of the veteran's disability is also considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10. If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
brief reactive psychosis in remission with residual of 
generalized anxiety disorder, mild, was granted by the 
Boston, Massachusetts RO in a March 1981 rating decision.  A 
10 percent evaluation was assigned for the disorder.  In a 
November 1994 rating decision, the St. Petersburg, Florida RO 
granted an increased evaluation to 30 percent for the 
veteran's psychiatric disability, now classified as bipolar 
disorder, and also granted a temporary total disability 
evaluation for a period of hospitalization between November 
and December 1993.  In a May 1997 rating decision, the RO 
granted a 50 percent evaluation for the bipolar disorder, 
which was confirmed and continued in the February 1999 
decision currently on appeal.

Bipolar disorder is evaluated under the General Rating 
Formula for Mental Disorders.  This formula states that a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2000).

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130.

The evidence includes service medical records, which reveal 
that in November 1979, the veteran was admitted to an 
inpatient psychiatric hospital in a psychotic state and 
remained hospitalized through February 1980.  He underwent a 
medical board in March 1980, which established a primary 
diagnosis of psychosis, acute, severe, in remission, and 
determined the military, social and industrial impairment 
from this to be severe.  Symptoms included agitation, poor 
impulse control, hallucinations, confusions, inappropriate 
affect, loose associations, personality disorganization, 
racing thoughts, pressured speech and inability to relax.  A 
secondary diagnosis of episodic excessive drinking, chronic, 
moderate was rendered; this was said to cause no military or 
industrial impairment.

A February 1982 VA examination report noted the veteran's 
sole complaint as having an occasional problem with sleeping.  
He was said to get along with people, and was described as 
"ambitious."  His examination revealed generally normal 
findings, except for slight lowering of mood and slight press 
of speech.  The diagnosis was brief reactive psychosis now in 
remission with residual mild general anxiety disorder.  The 
veteran subsequently had a history of having done well 
without treatment or medication up until November 1993, when 
he became agitated over family matters and was found in a 
state of confusion and agitation standing chest high in water 
on a private property which he believed was his residence.  
He was picked up by police, and was hospitalized for a week 
and a half.  Initially he required placement in restraints.  
He showed initial improvement on Haldol, with his confusion 
having subsided, but signed out of the hospital against 
medical advice, with a diagnosis of atypical psychosis.  His 
family urged him to return two weeks later after he appeared 
at risk for recurrence of agitation.  He remained 
hospitalized until January 1994 and was notably cooperative 
during the course of hospitalization.  He was restarted on 
Haldol and his condition on discharge was much improved.  

The report from a May 1994 VA examination noted the recent 
history of hospitalization for the psychotic episode, and he 
was noted to now be on monthly Haldol injections, with daily 
doses of lithium and Cogentin.  Occupationally, a history was 
given of the veteran having worked about 10 jobs lasting from 
several months to four years.  He was noted to not be working 
at this time, and lived with his sister in a house.  He was 
said to have no friends, and described episodes of depression 
that last up to a week, causing him to stay in bed for three 
or four days.  He also described feelings of elation, 
enthusiasm and compulsion, which may last for months.  He 
denied hallucinations, suicidal, or referential ideations.  
He had not drank alcohol since August 1993 and did not abuse 
drugs.  He was oriented to place, time and person.  His 
productions were adequate, coherent and relevant with some 
tangentiality and rambling.  The diagnosis rendered was 
bipolar disease.

VA treatment records from 1994 to 1997 revealed ongoing 
outpatient treatment for his bipolar disorder.  In November 
1995, his bipolar disorder was assessed as being in 
remission.  In September 1996, he had his lithium checked, 
and described feelings of stress, irritability and 
vulnerability.  He was noted to have returned to school and 
was working as well, and this was speculated as a possible 
cause for his temperament changes.  In October 1996, he was 
described as agitated but cooperative.  Among the complaints 
reported in December 1996 were poor sleep and racing 
thoughts.  

The report from a March 1997 VA examination revealed the 
veteran to be taking lithium in 1996 and Haldol Deconate 
since January 1997.  He was noted to have been working part 
time at a mental health center and attending school part time 
during 1995, and in 1996, he began to work one day a week at 
a psychiatric hospital while attending nursing school.  The 
veteran gave a history of worsening manic behavior in 1996, 
which caused him to drop out of school and unable to continue 
his part time work.  He was noted to have treated 
periodically at the VA during 1996, but had not seen a doctor 
for about 3 or 4 months, during which time, his symptoms 
worsened.  His subjective complaints included racing 
thoughts, sleeping poorly, and not focusing on his 
schoolwork.  He described writing friends in Massachusetts, 
trying to convince them to move to Florida and described only 
getting an hour or two of sleep per night.  He described 
being very irritated by noises.  Objective findings included 
a slightly blunted affect, hypomanic mood and speech, which 
was clear and coherent, but a little pressured with some 
hypoverbosity.  Otherwise there were no significant findings, 
and insight and judgment were fair to good.  The diagnoses 
was bipolar affective disorder.  His GAF score was 60, with 
the average GAF for the past year 45-50.  The summary stated 
that the veteran had a history of bipolar affective disorder 
and during the year 1996 suffered from significant impairment 
marked by decreased sleep, hyperactivity, hyperverbosity, 
poor concentration and irritability that significantly 
affected his ability to work and attend school.  More 
recently, he was said to have been treated with new 
medications that appeared to have stabilized this disorder, 
and his level of functioning had significantly improved in 
1997.  He was deemed competent to handle VA funds.  

In November 1998 the veteran was hospitalized following an 
episode of severe agitation and inappropriate behavior.  He 
had been brought to the hospital by his brother, who 
described the veteran as having stopped taking his 
medications for at least one week, and had a persistent 
delusion that a certain woman was in love with him, and he 
spent the night prior to hospitalization standing under her 
window talking incomprehensibly.  He refused to take his 
medications and was brought to a local hospital by his 
brother, where he was placed in restraints.  He was then 
transferred to the VA hospital, where he was noted to be 
disheveled and agitated on admission, pacing around the room 
with pressured and incoherent speech.  Thinking was 
disorganized with prominent tangentiality and loosening of 
associations.  He denied audio or visual hallucinations.  He 
denied paranoia, but then made a paranoid sounding statement.  
His affect was anxious, he claimed he felt hyper and 
powerful.  He then calmed down and became more cooperative 
during the interview.  He agreed that he needed 
hospitalization.  His medications were resumed, and with 
resumption of medication and the structure of the unit, he 
continued to calm down and was improved in thinking and 
behavior.  He admitted stopping his medications when he felt 
better because he thought he would not need it and could 
manage on his own.  After about a day or two in the hospital 
with his medications, he was able to engage in intelligent 
conversation regarding his illness.  He was accepting of his 
need for medication and acknowledged his inappropriate 
behavior towards this woman he had bothered.  He was deemed 
ready for discharge four days after admission to the VA 
hospital and did not exhibit any inappropriate behavior.  His 
thinking was organized and clear.  

A statement received from the veteran in November 1998 was 
construed as a claim for an increased rating.  

VA treatment records from the Oakland Park Outpatient clinic 
revealed him to be looking for a job in March 1999, and had 
complaints of sleeplessness.  A report from April 1999 showed 
that the veteran had begun a new job and was feeling somewhat 
depressed.  He wanted to go on another type of medication, 
which he felt was better for him.

The report from an October 1999 VA examination included a 
claims file review, which noted the most recent psychiatric 
compensation and pension examination was in March 1997.  
Socially, he lived with his mother and sister.  He neither 
drank nor used street drugs.  He was reportedly being 
followed up on an outpatient basis at the Oakland Park VA, 
and was taking daily medication including lithium, Ativan, 
Zyprexia and Elavil.  A history of the single episode of 
hospitalization in November 1998 was noted.  He was noted to 
have completed an associate's degree in nursing in August 
1998.  He was noted to have been hired in a nursing capacity 
in April 1999.  He worked a forty-hour week and handled his 
responsibility pretty well.  Subjective complaints were his 
feelings that the VA got mis-information from his brother 
regarding the 1998 hospitalization, in that he denied 
stopping his medication prior to the episode that led to the 
admission.  He stated that three weeks before this incident, 
he woke up with "the search light on" feeling very 
energetic, which he took as a sign of impending mania.  
Within two weeks he indicated he became delusional, believed 
the treatment to be a "farce" and thought he was learning 
the "truth."  He described needing little sleep, little 
food and was very busy, with racing thoughts and poor 
concentration.  He indicated that he took his medication up 
to two days before he was hospitalized.  He described having 
spent over ten thousand dollars during the episode.  Lately 
he described having his first depression, having to fight to 
get out of bed, and battling the urge to sleep around the 
clock.  Then he described bouncing back.  He expressed being 
uncomfortable discussing his problems with other people due 
to stigma, described being irritable, and stated he didn't 
have much of a social life at present.  

Objective findings revealed him to be neatly dressed, with 
good eye contact, cooperative, in no apparent distress.  His 
affect was blunted, his mood was depressed, speech was clear, 
coherent, goal oriented, unpressured, with no flights of 
ideas or looseness of association.  He had no suicidal or 
homicidal ideation, no visual hallucinations and no paranoia 
except during periods of mania.  He reported that during 
mania he thinks he hears voices.  He was able to recall 3 out 
of 5 objects in five minutes and was able to spell world 
forwards and backwards.  Serial threes were intact, he was 
able to recall the past five presidents and proverbs 
interpretations were abstract.  His insight and judgment were 
good.  The discharge diagnosis was bipolar affective 
disorder, his Axis IV stressor was social isolation, limited 
social support system.  His GAF was 60.  The summary was that 
he presents with clear periods of mania, including decreased 
sleep, poor impulse control, distortions of reality and 
spending sprees.  He also was currently experiencing a period 
of depressed mood, decreased energy, apathy and periods of 
low self-esteem.  These symptoms could best be accounted for 
by a diagnosis of bipolar disorder. He has been able to 
maintain function at work, but his social life has been 
affected and his self esteem as well.  For these reasons, his 
overall GAF was approximately 60.  He was deemed competent to 
handle VA funds.  

At his hearing before a hearing officer at the RO in November 
1999, the veteran testified that he was currently working, 
but had to drop out of school because it was too stressful.  
He testified that he doesn't socialize with people at work, 
though he does get along with them.  He testified that he had 
never been married, and lived with his mother and sister, 
although he was not otherwise close with his relatives.  He 
testified that he received treatment about once a month at 
the Oakland Park VA clinic.  He asserted that prior to the 
episode that led to the November 1998 hospitalization, he had 
been attempting to control his illness including complying 
with medication, but that he went into an acute hypomanic 
state nonetheless.  He testified that he was presently 
employed as a nurse in a psychiatric hospital, and had worked 
there for about seven months.  He testified that he has an 
associate's degree in nursing and a Florida RN license.  He 
testified that he worked with chronically ill patients who 
were largely benign in nature.  He testified that he gets 
good evaluations, although he has some problems with doing 
the paperwork.  He testified that he gets along well with his 
coworkers.  

In conjunction with the hearing, the veteran submitted 
evidence in November 1999, which included a letter he wrote 
to the head of the nursing department at his nursing school 
which explained his situation with his illness, and the fact 
that his symptoms, including sleeplessness and concentration 
problems adversely affected his schoolwork, and required him 
to postpone graduation from August 1997 to May 1998.  Also 
submitted in November 1999, was a treatment record from early 
November 1998, a few days prior to his inpatient 
hospitalization.  This treatment record, and accompanying lab 
report revealed he was taking lithium, but he was 
experiencing episodes of talking excessively, with too little 
sleep for about 1 to 2 weeks, which was causing him worry as 
he has always had bad manic episodes around this time of 
year.  

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that, 
based on the evidence of record, the veteran's symptoms 
associated with his bipolar disorder are not shown to 
approximate the criteria for an evaluation higher than 50 
percent.  His symptoms have been shown to be consistent with 
the criteria for a 50 percent evaluation, in that they are 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  He has been shown to have sporadic episodes 
of acute psychotic breaks every few years that are severe 
enough to require inpatient psychiatric treatment, with the 
most recent one shown in November 1998.  However, he was 
always successfully stabilized, and discharged after only a 
few days or at worst a few weeks.  While he has claimed to be 
very socially isolated, he admittedly got along well with his 
coworkers, although he doesn't socialize with them outside of 
work.  He was noted to be living with his mother and sister, 
although he admitted to having some problems with them.  
Occupationally, he was noted to be able to function in a 
rather challenging position as a full time nurse in a 
psychiatric ward, although he admitted to being unable to 
handle the burden of working full time plus attending school 
part time.

Overall, the veteran's symptoms are not shown to include 
those such as obsessional rituals, illogical speech, nearly 
continuous panic attacks, neglect of personal appearance and 
hygiene, or the inability to establish and maintain effective 
relationships so as to warrant a 70 percent rating.  To the 
contrary, the findings of the treatment records and VA 
examinations of record revealed the veteran to present 
himself well in appearance, his memory and judgment were 
within normal limits and he had no signs of psychosis, except 
for those episodes of acute psychotic breaks in 1980, 1993 
and in 1998.  The Board finds, based upon the entire record, 
that the veteran's overall disability picture does not more 
nearly approximate the criteria for a 70 percent rating. See 
38 C.F.R. § 4.7.

In addition, the Board notes there is no medical evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
not shown to be a persistent danger to himself or others.  
Therefore, the Board finds a 100 percent disability rating 
under the new criteria is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In 
this case, the Board finds no provision upon which to assign 
a higher rating above 50 percent.


ORDER

An increased rating for bipolar disorder is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

